Title: To James Madison from Tench Coxe, 20 May 1807
From: Coxe, Tench
To: Madison, James



Sir
May 20, 1807

Since I had the honor to address you on the India trade, I am informed, that Great Britain has altered her system as to the India piece goods and allows them to be sold in England, for exportation.  I presume that they have found the India company required this support in its commercial department, which has languished of late years.  This alteration only proves how necessary our transportation of their India piece goods into foreign Markets is to the prosperity of India, and that it is not a favor done to us.  The qualities of our cotton wool are very various, and adapted to a great variety of manufactures.  The Sea Island cotton and the upland cotton in interior northern situations differ greatly.  The Mississippi cottons form a middle class.  It is greatly the interest of this country to shew England that her Irish linen trade, and India silk trade, as well as her cotton manufactures from India prevent the consumption of our cotton wool in G. Britain proper, and that to us as a country, her India manufactures are therefore injurious.  Our cotton wool gives us much of the benefits of freight, or of the carrying trade, & much direct & indirect benefit to our Southern and other planters.
It seems that Mr. Francis of the British Commons has either changed his opinions or become better informed of the late state of the India trade & of the effect of the manufactures of the East upon their manufacturers in England, for a recent speech of his has been published shewing that he considers our consumption of their India goods an advantage to India.
I have troubled you with this additional line, because I have discovered the alteration in the British conduct as to their India piece goods, & because I perceive that the paper I published has been perverted into "a defence of England," tho I clearly imputed at least error to her.  I am thoroughly satisfied that the transportation of British India silk and cotton goods from India to the westward of the cape of good Hope in our vessels (or any others) is an injury to our agriculture and to the manufactures of America & Great Britain.  Our cotton Homespun is often put to uses, to which India cotton goods are applied; and the mock Madrass Handkerchiefs, English Nankeens, English Towals, cotton shirtings, sheetings & linings and other imitation India goods prove that the English make of our cotton wool substitutes for India goods.  The prohibition of India goods in regard to consumption in England proves that the English Government & manufacturers act on this idea.
It has appeared to me a very great object to alarm great Britain with the Idea that we would endeavour, even by our own Manufactures of cotton to exclude her India goods from use here, because she knows that it is not solely by the labor of hands that the Cotton Manufactory is affected.  It has also appeared to be important to alarm her with the idea that there were reasons for our not wishing a repeal of any part of Mr. Nicholsons act, which interferes with the importation of goods for which we can make or procure cotton substitutes.  This is the more important because, if England were to be exploded & disordered by any of the  operations now going on in Europe the domestic or household manufacture of cotton would be necessary to the support of our Southern Agriculture.  If England can be made to fear by any means that we may take up the manufacture of this increased and increasing raw material she will study to prevent it by taking it from us on the most favorable terms and manufacturing it herself to prevent us.  We may play upon her cupidity to engross manufactures, as well as commerce and navigation.  Nothing will be more likely to cause her to take our agricultural production (cotton) & free of duty, than to talk much of manufacturing it ourselves.  It also has the good effect of inducing their manufacturers to lower the prices of their goods.
So much of the Consumption of our cotton depends on Great Britain, that her present critical situation is a very serious Circumstance.  For her complete temporary disorder would greatly affect our agriculture in the South, our exports (in cotton &c.) and our imports.  Prussia from 1794 the most serious dead weight on the Enemies of France, has become the open friend of that power, & is declared to be at war with England.  I have considered her great army as the army of reserve of France from the first moment of the late Invasion of Austria.  The Hostility of the German Ocean & of the North, as also of the Baltic to England will be a serious matter as to timber, iron, tar, pitch, turpentine, Hemp, flax, cordage, sailcloth, pork, & grain.  Perhaps the Sound will be shut to her.  In such a moment our depending negociations, and expected arrangements with great Britain will be subjects of strict & jealous observation on the part of the formidable combination of powers against her.  We have a right to be independent.  We have a right to be as amicable as the laws of neutrality will admit; but in these excessive times effectual service within the letter of neutrality is construed into "too great intimacy"  England & France convert their respective superiorities (one at Sea, the other on land) into a right to dictate conduct to neutral nations.  In such times had we not better do too little than too much.  Treaties in such times to give contentment must be mere treaties of reparation of past injuries, & of prevention of future.  If they produce substantial benefits to a belligerent, they are construed into aid & against neutrality, and pretended to be "War in disguise"  We may thank England for teaching us that phrase.  I beg you to excuse this digression into so momentous a subject.  The crisis is my only apology.  Most respectfully

T. C.

